        Case 3:20-cv-00078-JTR Document 16 Filed 04/09/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         NORTHERN DIVISION

TANYA RAGAN                                                       PLAINTIFF

V.                         NO. 3:20CV00078-JTR

COMMISSIONER of
SOCIAL SECURITY ADMINISTRATION                                 DEFENDANT

                                  JUDGMENT

      Consistent with the Order that was entered on this day, it is CONSIDERED,

ORDERED, and ADJUDGED that this case is DISMISSED with prejudice.

Judgment is entered in favor of the Defendant.

      DATED this 9th day of April, 2021.



                                      ___________________________________
                                      UNITED STATES MAGISTRATE JUDGE
